Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Applicant argues that a POSA understands that a release profile of a composition depends upon structure of the formulation.  Applicant argues that a determination of obviousness requires a finite number of identified, predictable solutions with anticipated success.  Applicant argues that Young remains open-ended because it uses the term etcetera in a number of places, indicating that other components can be used.
Applicant argues that the examiner’s rationale is conclusion with insufficient support for the rejection.
	The examiner responds.  This matter has been transferred to a new examiner.
	Unexpected results have not been shown or alleged.  As such, the examiner is determining whether or not a prima facie showing is established on the record.  For the following reasons, the cited prior art establishes a proper prima facie showing.
	The instant claims include the transitional phrase comprising and remain open-ended.  The instant claims and the instant Specification support the notion that the claimed disintegrant, binder, and surfactants, are functional equivalents to other agents of their respective categories.  In addition, the cited prior art teach the claimed agents.  While it is true that Young teaches broad categories of agents, such as binders, disitntegrants, and surfactants, it is also true that the instant Specification comprises even broader categories of agents and there is no indication that these 
Moreover, Young teaches PVP, PEO, and teaches a PVA/PVP mixture can be prepared as a spray dried powder, among other things. See par. 10.  Further, sodium starch glycolate and PVP are taught in the same formulation among a limited list of agents. See par. 177.  These are therefore a preferred disintegrant and a preferred binding agent.  Pregelatinized starch and PVP constitute 2 of the 3 examples of a binder for use in par. 177.  Sodium starch glycolate is 1 of only 2 examples for a distintegrant in par. 177.  Further, surfactants are taught to include polyoxyethylene sorbitan esters, e.g. See par. 29.  Further, Young teaches using a combination of surfactants.  Young also teaches using a wetting agents, including lecithin.  Young also teaches examples of 
	Further, Yang not only teaches acetaminophen comprising taste masking formulations with particles that are about 150 to 350 microns, but Yang also teaches incorporating lecithin (surfactant) in addition to crospovidone (disintegrating agent) and teaches incorporating a starch into the compositions. See abstract and prior art claims 26 and 30, e.g.
	Even further, Darmuzey teaches not only the claimed release profile, but also the claimed agents.  For example, Example 9 includes acetaminophen, starch, PVP, and crospovidone, among others. See par. 104.
	Overall, the combination of prior art references teach the claimed API in combination wherein multiple references teach a claimed disintegrating agent crospovidone; multiple references teach a claimed binder PVP; and multiple references teach using lecithin.  While Young teaches lecithin as a wetting agent, and Yang teaches lecithin for use as a surfactant, and Darmuzey explains that ‘wetting agents’ are well known in the art and generally referred to as 
While some picking and choosing was required to arrive at the claimed combination, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. 
	Here, each claimed agent is known to be used with the claimed API.  Further, the claimed agents are known to be disintegrants, binders, wetting agents and/or surfactants, among others, as known result-effective variables.  Even further, there is no indication that those respective agents are anything other than other functional equivalents with other disintegrants, binders, wetting agents and/or surfactants.  

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2011 /0212173 Al) of record in view of Yang et al (US2008/0003297) of record and further in view of Darmuzey et al (US 2008/0014228 A).
Young et al. teach a pharmaceutical compositions for controlled release of an active compound such as acetaminophen (abstract and claims). Young et al. teach that lubricants such as magnesium stearate, steric acid, sodium lauryl sulphate; wetting agents such as sorbitan monooleate; stabilizers such as lecithin; binding agents such as pregelatinized maize starch, polyvinylpyrrolidone and disintegrants such as sodium starch glycolate, crospovidone and starch can be employed ([0032], [0033], [0036][0037][0177]).
Young et al. do not expressly teach the particle size set forth in claim 32; the
amounts set forth in claim 29; and the acetaminophen release amounts in the given time set forth in claims 25, 33 and 34.
Yang et al. teaches acetaminophen containing formulation having a particle size of about 150 to 350microns (claim 27, [0043][0041]) provide in taste-masking effect and provides sufficient hardness to resist destruction during the course of manufacture and storage and low cost ([0011 ][0012]).
Darmuzey et al. illustrate that the Applicant’s claimed limitation of acetaminophen formulation releases 70% within 10 minutes or no more than 80% of the acetaminophen within 30 minutes is well known in the art (see Figure 3, (Tylenol, Actifast, enrobed dosage forms for at 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the teaching of Young et al to employ the particle size taught by Yang et al. in order to achieve low cost destruction resistant acetaminophen formulation during the course of manufacture and storage. There is a reasonable expectation of successfully formulation acetaminophen with the well known particle size as taught by Yang et al. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc.; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. With regard to the amount of acetaminophen release in the obvious acetaminophen formulation taught by Young in view of Yang modified by Darmuzey et al. is obvious since such dissolution rate of acetaminophen in no more than 80% within 30minutes and at least 70% within 10minutes is well known in the pharmaceutical art.  Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is
(571)272-2795. The examiner can normally be reached on Mondays and Tuesdays 6:30AM-3PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628